Order entered March 10, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00977-CR

                          GERARDO GOMEZ-MACIEL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-32880-M

                                            ORDER
       The Court REINSTATES this appeal.

       On March 4, 2015, we ordered the trial court to make findings regarding whether the

record could be supplemented with certain exhibits due to court reporter Sharina Fowler’s failure

to comply with previous orders of the Court regarding those exhibits. We have not received the

trial court’s findings. However, on March 5, 2015, Ms. Fowler filed an amended Volume 7 that

has clear copies of the exhibits. The Court does not approve of Ms. Fowler’s failure to comply

with this Court’s orders. Nevertheless, in the interest of expediting the appeal, we VACATE the

March 4, 2015 order requiring findings.

       We GRANT appellant’s March 3, 2015 motion to extend time to file his brief. We

ORDER appellant to file his brief within thirty days of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Sharina Fowler, deputy

official court reporter, 194th Judicial District Court; the Dallas County Auditor; and to counsel

for all parties.



                                                    /s/    ADA BROWN
                                                           JUSTICE